DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/31/2019; 9/2/2020; 10/13/2020 and 8/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 3, 4, 8-14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8, 13 and 16 of copending Application No. 16/670,229 in view of U.S. Patent 10,61,645 issued to Bellinger (“Bellinger”).
This is a provisional nonstatutory double patenting rejection.

As for claim 1, Application No. 16/670,229 claims all the limitations of claim 1 (see claim 1 in the claim set dated 8/13/2021 of Application No. 16/670,229) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,229 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11).

As for claim 4, Application No. 16/670,229 claims all the limitations of claim 4 (see claim 13 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 8, Application No. 16/670,229 claims all the limitations of claim 8 (see claim 2 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 9, Application No. 16/670,229 claims all the limitations of claim 9 (see claim 3 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 10, Application No. 16/670,229 claims all the limitations of claim 10 (see claim 1 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 11, Application No. 16/670,229 claims all the limitations of claim 11 (see claim 5 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 12, Application No. 16/670,229 claims all the limitations of claim 12 (see claim 7 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 13, Application No. 16/670,229 claims all the limitations of claim 13 (see claim 8 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 14, Application No. 16/670,229 claims all the limitations of claim 14 (see claim 16 in the claim set dated 8/13/2021 of Application No. 16/670,229) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,229 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11).


Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/670,229. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As for claim 20, Application No. 16/670,229 claims all the limitations of claim 20 (see claim 20 in the claim set dated 8/13/2021 of Application No. 16/670,229).


Claims 1, 8-10, 14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 17 and 21 of copending Application No. 16/670,257 in view of U.S. Patent 10,61,645 issued to Bellinger (“Bellinger”).
This is a provisional nonstatutory double patenting rejection.

As for claim 1, Application No. 16/670,257 claims all the limitations of claim 1 (see claim 1 in the claim set dated 7/7/2021 of Application No. 16/670,257) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,257 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11).

As for claim 9, Application No. 16/670,257 claims all the limitations of claim 9 (see claim 3 in the claim set dated 7/7/2021 of Application No. 16/670,257).
As for claim 10, Application No. 16/670,257 claims all the limitations of claim 10 (see claim 1 in the claim set dated 7/7/2021 of Application No. 16/670,257).
As for claim 14, Application No. 16/670,257 claims all the limitations of claim 14 (see claim 17 in the claim set dated 7/7/2021 of Application No. 16/670,257) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,257 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11).

However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,257 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,281,655 issued to Bahorich et al. (“Bahorich”) in view of U.S. Patent 9,299,471 issued to Robb et al. (“Robb”).

As for claims 1 and 14, Bahorich discloses a vehicle and system, comprising:
a fuel tank (75);
 a system (see Fig. 1) for power and data communications within the fuel tank (75) and across a wall of the fuel tank (75), the system comprising:
a plurality of fuel height sensors (15a, 15b) with in the fuel tank (75);
a sealed (implicitly provided) active connector (74, 20) extending through the wall of the fuel tank (75), wherein the sealed active connector (74, 20) comprises an internal electronic circuit (20) configured to receive data from the plurality of fuel height sensors (15a, 15b);
an electric power connection (72) between each of the fuel height sensors (15a, 15b) and the sealed active connector (74, 20)
an internal data communications connection (70) between each of the fuel height sensors (15a, 15b) and the sealed active connector (74, 20).
Bahorich does not disclose that at least the electric power connection between each fuel height sensor and the sealed active connector comprises a resistive non-metallic wire because Bahorich does not disclose using resistive non-metallic wire in the fuel tank.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vehicle and system of Bahorich by using resistive non-metallic wire for the electric power connection and the internal data communications connection inside the fuel tank as disclosed by Robb in order to prevent electrical arcing or sparking inside the fuel tank (Robb: col. 1, lines 6-12).

As for claims 2 and 15, Bahorich as modified by Robb discloses that the internal electronic circuit (Bahorich 20) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Bahorich: col. 3, lines 30-35).

As for claims 3 and 16, Bahorich as modified by Robb discloses that the sealed active connector (Bahorich: 74, 20) is directly connected to devices (Bahorich: 52) of a core computer system (CCS) (Bahorich: Avionics Computer in Fig. 1) by an external data communications connection (Bahorich: connecting I/F to Avionics Computer) outside the fuel tank (Bahorich: see Fig.1 ).

As for claims 4 and 17, Bahorich as modified by Robb discloses that the external data communications connection (Bellinger: 42, 46) comprises one of a digital data bus, 

As for claim 8, Bahorich as modified by Robb discloses the resistive non-metallic wire (Robb: 230) comprises a carbon loaded (Robb: col. 47-49) thermoplastic (Robb: Nylon-6; col. 4, lines 59-61).

As for claim 11, Bahorich as modified by Robb discloses that the internal data communications connection (Bahorich: 72) comprises a resistive non-metallic wire (Robb: 230).

As for claim 12, Bahorich as modified by Robb discloses that the internal data communications connection comprises an analog signal out connection (Bahorich: low impedance conductor: col. 6, lines 53-60).

As for claim 13, Bahorich as modified by Robb discloses that the internal data communications connection comprises a digital signal out connection (Bahorich: col. 7, lines 44-45).

As for claim 20, Bahorich discloses a method, comprising:
inserting one or more fuel height sensors (15a, 15b) in a fuel tank (col. 2, lines 44-48);

providing an internal data communications connection (72) between each fuel height sensor (15a, 15b) and the sealed active connector (74, 20).
Bahorich does not disclose that at least the electric power connection between each fuel height sensor and the sealed active connector comprises a resistive non-metallic wire because Bahorich does not disclose using resistive non-metallic wire in the fuel tank.
However, Robb discloses using resistive non-metallic wire (Robb: 230) in a fuel tank (Robb: col. 3, line 62 - col. 4, lines 6).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vehicle and system of Bahorich by using resistive non-metallic wire for the electric power connection and the internal data communications connection inside the fuel tank as disclosed by Robb in order to prevent electrical arcing or sparking inside the fuel tank (Robb: col. 1, lines 6-12).

Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,281,655 issued to Bahorich et al. (“Bahorich”) in view of U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) as applied to claims 1 and 14, further in view of U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”).

As for claim 5, Bahorich as modified by Robb discloses the system of claim 1 (see the rejection of claim 1 above).
Bahorich as modified by Robb does not disclose that the sealed active connector comprises a connector shell and the internal electronic circuit comprises a microprocessor removably disposed within the connector shell.
However, Orbell discloses a sealed active connector that comprises a connector shell (20) and an internal electronic circuit (40) comprises a microprocessor (18) removably disposed within the connector shell (20).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sealed active connector of Bahorich and Rob to include the connector shell as disclosed by Orbell in order to allow easy removal of the electronics and to shield the electronics form extreme temperatures (Orbell: paragraphs [0020] and [0024]).

As for claims 6 and 18, Bahorich as modified by Robb discloses the vehicle and system of claims 1 and 14 (see the rejection of claims 1 and 14 above).
Bahorich as modified by Robb does not disclose that the sealed active connector comprises an active adapter connected to a passive sealed connector that extends through the wall of the fuel tank, wherein the internal electronic circuit is disposed within the active adapter and the active adapter is removable from the passive sealed connector without removing the passive sealed connector from the wall of the fuel tank.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sealed active connector of Bahorich and Rob to include the active adaptor and the passive sealed connector as disclosed by Orbell in order to allow easy removal of the electronics and to shield the electronics form extreme temperatures (Orbell: paragraphs [0020] and [0024]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,281,655 issued to Bahorich et al. (“Bahorich”) in view of U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) as applied to claims 1 and 14, further in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”).

As for claims 7 and 19, Bahorich as modified by Robb discloses the system and vehicle of claims 1 and 14 (see the rejection of claims 1 and 14 above) and that the vehicle is an aircraft (Bahorich: col. 2, lines 21-22) and that the plurality of fuel height sensors (Bahorich: 15a, 15b) are distributed at predetermined different locations within the fuel tank to accurately measure a quantity of fuel within the fuel tank (Bahorich: col. col. 2, lines 44-54).

However, Bellinger discloses a fuel tank (Bellinger: 20) that is mounted in a wing of an aircraft (Bellinger: col. 2, lines 10-11). Bellinger discloses that the fuel tank provides fuel for the aircraft (col. 2, lines 10-11).
Because Bahorich and Bellinger each disclose locations for a fuel tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the location of the fuel tank of Bellinger for the location of Bahorich to achieve the predictable result of providing fuel for the aircraft.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,281,655 issued to Bahorich et al. (“Bahorich”) in view of U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) as applied to claim 1, further in view of CN 104372281 by Xi et al. (“Xi”).

As for claim 9, Bahorich as modified by Robb discloses the system of claim 1 (see the rejection of claim 1 above).
Bahorich as modified by Robb does not disclose that the resistive non-metallic wire comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic.  Instead, Robb discloses that the resistive non-metallic wire comprises carbon loaded plastic.
However, Xi discloses a resistive non-metallic wire that comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic (Xi: paragraphs [0006] and [0007]).
prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

As for claim 10, Bahorich as modified by Robb and Xi discloses that the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter (Robb: col. 3, lines 57-61).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0331763 by Robb et al. (“Robb ‘228”) is cited for all that it discloses including a fuel height sensor, a sealed connector, an electric power connection and an internal data communications connection.
	U.S. Patent Application Publication 2004/0187614 by Atmur (“Atmur”) is cited for all that it discloses including a fuel height sensor, a sealed connector, an electric power connection and an internal data communications connection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853